Supreme Court of Florida
                            ____________

                           No. SC21-537
                            ____________

    IN RE: AMENDMENTS TO FLORIDA RULE OF CRIMINAL
    PROCEDURE 3.851 AND FLORIDA RULE OF APPELLATE
                  PROCEDURE 9.142.

                            May 5, 2022

PER CURIAM.

     This matter is before the Court for consideration of

amendments on the Court’s own motion to Florida Rule of Criminal

Procedure 3.851 (Collateral Relief After Death Sentence Has Been

Imposed and Affirmed on Direct Appeal) and Florida Rule of

Appellate Procedure 9.142 (Procedure for Review in Death Penalty

Cases). 1 Upon consideration of the comments and oral argument in

this case, we amend these rules to reflect, among other things, that

a capital defendant may waive pending postconviction proceedings

but not postconviction counsel, and that a subsequent




     1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
postconviction motion is allowable to raise certain specified claims

after a waiver of pending postconviction proceedings.

     Florida Rule of Criminal Procedure 3.851(b)(6) unequivocally

provides that a capital defendant may not represent him or herself

in state postconviction proceedings. At the time that provision was

adopted, we made clear that the only basis on which a defendant

could seek to discharge counsel was pursuant to statute based

upon an actual conflict, or in the context of dismissing

postconviction proceedings pursuant to rule 3.851(i). In re Amends.

to Fla. Rules of Jud. Admin.; Fla. Rules of Crim. Proc.; & Fla. Rules of

App. Proc.—Cap. Postconviction Rules, 148 So. 3d 1171, 1173-74

(Fla. 2014).

     Subsequently, in Davis v. State, 257 So. 3d 100, 107 (Fla.

2018), in what presented an atypical situation because Davis only

sought to waive his postconviction proceedings, we rejected the

State’s argument “that the postconviction court should not have

allowed counsel to remain on Davis’s case because the

postconviction waiver necessarily included a waiver of counsel and

all future claims.” Rather, the Court stated in pertinent part that “a

defendant has the right to enter a waiver to some or all postconviction


                                  -2-
claims” and should be permitted to “retain counsel for future

claims, if any, related to his execution.” Id. at 107-08 (emphasis

added). The Court further noted that

     [t]his case indicates that the language of rule 3.851(i)
     may be inconsistent with this Court’s case law in two
     ways. First, the rule may not have contemplated partial
     waivers, such as here, where the defendant does not seek
     to waive both postconviction proceedings and counsel.
     Second, this Court’s case law has interpreted waivers as
     encompassing all postconviction claims, possible future
     changes in the law, and execution-related challenges,
     despite the rule providing for the waiver of only “pending”
     claims. As a result, we refer this matter to the Criminal
     Court Steering Committee to consider possible revisions
     to rule 3.851(i).

Id. at 107 n.8.

     Following that referral by the Court, the Florida Supreme

Court’s Criminal Court Steering Committee (Steering Committee)

filed its petition proposing to amend rules 3.851 and 9.142 based

upon the Court’s direction to the Steering Committee to propose

amendments to rule 3.851 in accordance with the Court’s decision

in Davis. Upon review of the Steering Committee’s proposals to

amend rules 3.851 and 9.142, the Court declined to adopt the

proposed amendments and instead decided to consider

amendments to those rules on its own motion. In re Amends. to Fla.



                                -3-
Rule of Crim. Proc. 3.851 & Fla. Rule of App. Proc. 9.142, No. SC19-

509, 2021 WL 1545796 (Fla. Apr. 20, 2021). We now amend rules

3.851 and 9.142 to clarify the permissible scope of waiver in capital

postconviction proceedings and briefly discuss the more significant

amendments to the rules as adopted by the Court.

     First, the amendment to rule 3.851(b)(6) makes clear that the

only basis for a capital defendant to seek to discharge

postconviction counsel in state court is pursuant to statute due to

an actual conflict of interest, which, if granted, will result in the

appointment of conflict-free counsel. This provision is consistent

with the first sentence in subdivision (b)(6) providing that “[a]

defendant who has been sentenced to death may not represent

himself or herself in a capital postconviction proceeding in state

court.”

     Next, the provisions under subdivision (i) are revised to reflect

that any waiver is limited to dismissal of postconviction

proceedings, and does not include the discharge of counsel, as

indicated in the title to the subdivision. In subdivision (i)(6), the

references to Durocher v. Singletary, 623 So. 2d 482 (Fla. 1993), and

Faretta v. California, 422 U.S. 806 (1975), are removed because


                                  -4-
those cases pertain to the waiver of counsel and self-representation,

which these amendments make clear is not permitted in capital

postconviction cases. In addition, as part of the waiver colloquy

under subdivision (i)(6), the circuit court must ascertain whether

the defendant is also waiving appellate review of any order finding

that the waiver of the postconviction proceedings and claims is

knowing, intelligent, and voluntary. In subdivisions (i)(6)-(i)(8), the

term “intelligently” is substituted for “freely,” as the inquiry already

includes the term “voluntarily,” which better reflects the

requirements for waiver. Subdivision (i)(7) also is amended to

provide that the order of dismissal should reflect whether appellate

review has been waived, and the portion addressing the procedure if

the circuit court determines that the waiver is not valid is separated

into a new subdivision (i)(8). Accordingly, former subdivisions (i)(8)

and (i)(9) are renumbered. Finally, new subdivision (i)(11) provides

that collateral counsel must be appointed in cases for which

motions under subdivision (i) were granted prior to the effective date

of these amendments, i.e., where counsel was previously

discharged. As always, postconviction counsel must meet the

minimum requirements set forth in Florida Rule of Criminal


                                  -5-
Procedure 3.112 (Minimum Standards for Attorneys in Capital

Cases) and should be appointed within thirty days of the effective

date of these amendments.

     A new entry is added to the Court Commentary to rule 3.851,

which provides that after a waiver of pending postconviction

proceedings under the 2022 amendment, a subsequent

postconviction motion is allowable as provided by subdivision

(d)(2)(A), which allows for claims based on newly discovered

evidence, or subdivision (d)(2)(B), which allows for claims that are

based on a newly established fundamental constitutional right

previously held to apply retroactively. The comment also provides

that a subsequent postconviction motion is allowable if it raises

execution-related claims considered not to be ripe until such time

as a warrant for execution is signed, including, for example,

challenges to execution protocols or competency to be executed, as

such claims are not waivable.

     Lastly, pertaining to rule 9.142, subdivision (d) is amended to

expressly provide that review of the dismissal of the postconviction

proceedings does not apply if the appeal was waived before the




                                 -6-
circuit court, and to remove any reference to the “discharge” or

“discharging” of counsel.

     Accordingly, we amend the Florida Rules of Criminal

Procedure and the Florida Rules of Appellate Procedure as reflected

in the appendix to this opinion. New language is underscored;

deleted language is stricken through. The amendments to these

rules shall become effective immediately upon the release of this

opinion.

     It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ,
COURIEL, and GROSSHANS, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Criminal Procedure and
Florida Rules of Appellate Procedure

Alan S. Apte, Chair, on behalf of the Criminal Procedure Rules
Committee, Orlando, Florida, and Deborah Michelle Sisco, Vice
Chair, on behalf of the Criminal Procedure Rules Committee,
Tampa, Florida; Laura A. Roe, Chair, on behalf of the Appellate
Court Rules Committee, St. Petersburg, Florida; Jason B. Blank of
Haber Blank, LLP, Fort Lauderdale, Florida, and Maria DeLiberato
of Parmer DeLiberato, P.A., on behalf of the Criminal Law Section of
The Florida Bar, Tampa, Florida; Debra J. Riva, Chair, on behalf of
the Criminal Court Steering Committee, Sarasota, Florida, and Bart
Schneider, Liaison, on behalf of the Criminal Court Steering
Committee, Tallahassee, Florida; Joshua E. Doyle, Executive
Director, Krys Godwin and Mikalla Andies Davis, Staff Liaisons, The


                                -7-
Florida Bar, Tallahassee, Florida; Carali McLean and Gayle Giese on
behalf of the Florida Mental Health Advocacy Coalition, National
Alliance on Mental Illness, and Mental Health America, Ocala,
Florida; Neal A. Dupree, Suzanne Keffer, and Michael Chance Meyer
on behalf of the Capital Collateral Regional Counsel – South Region,
Fort Lauderdale, Florida; Linda McDermott on behalf of the Office of
the Federal Public Defender for the Northern District of Florida –
Capital Habeas Unit, Tallahassee, Florida; Kathryn M. Horst and
Philip A. Fowler on behalf of the Florida Department of Corrections,
Tallahassee, Florida; Katherine Fernandez Rundle and Christine
Zahralban of the Office of the State Attorney for the Eleventh
Judicial Circuit, Miami, Florida; Ed Brodsky, State Attorney,
Twelfth Judicial Circuit, Sarasota, Florida, Jack Campbell, State
Attorney, Second Judicial Circuit, Tallahassee, Florida, Amira Fox,
State Attorney, Twentieth Judicial Circuit, Fort Myers, Florida, and
Brian Haas, State Attorney, Tenth Judicial Circuit, on behalf of the
Florida Prosecuting Attorneys Association, Bartow, Florida;
Charmaine M. Millsaps, Tallahassee, Florida; and Jason Cromey on
behalf of the Florida Association of Criminal Defense Lawyers,
Pensacola, Florida,

     Responding with comments




                               -8-
                              APPENDIX

RULE 3.851      COLLATERAL RELIEF AFTER DEATH SENTENCE
                HAS BEEN IMPOSED AND AFFIRMED ON DIRECT
                APPEAL

    (a)   [No Change]

    (b)   Appointment of Postconviction Counsel.

          (1)-(5)   [No Change]

          (6) A defendant who has been sentenced to death may
    not represent himself or herself in a capital postconviction
    proceeding in state court. The only basesbasis for a defendant
    who has been sentenced to death to seek to dismissdischarge
    postconviction counsel in state court shallmust be pursuant to
    statute due to an actual conflict of interest or subdivision (i) of
    this rule. Upon a determination of an actual conflict of
    interest, conflict-free counsel must be appointed pursuant to
    statute.

    (c)-(h)     [No Change]

    (i)   Dismissal of Postconviction Proceedings.

         (1) This subdivision applies only when a defendant seeks
    both to dismiss pending postconviction proceedings and to
    discharge collateral counsel.

          (2)-(5)   [No Change]

         (6) If the defendant is found to be competent for
    purposes of this rule, the court shallmust conduct a complete
    (Durocher/Faretta) inquiry to determine whether the defendant
    knowingly, freelyintelligently, and voluntarily wants to dismiss
    pending postconviction proceedings and discharge collateral
    counsel. The colloquy must also address whether the



                                -9-
defendant wants to waive appellate review of the dismissal of
postconviction proceedings, if granted.

      (7) If the court determines that the defendant has made
the decision to dismiss pending postconviction proceedings
and discharge collateral counsel knowingly, freelyintelligently,
and voluntarily, the court shallmust enter an order dismissing
all pending postconviction proceedings and discharging
collateral counsel. The order must also indicate whether
appellate review has been waived.

      (8) But iIf the court determines that the defendant has
not made the decision to dismiss pending postconviction
proceedings and discharge collateral counsel knowingly,
freelyintelligently, and voluntarily, the court shallmust enter
an order denying the motion without prejudice.

     (89) If the court grants the motion and appellate review is
not waived:

        (A) a copy of the motion, the order, and the
     transcript of the hearing or hearings conducted on
     the motion shallmust be forwarded to the Clerk of
     the Supreme Court of Florida within 30 days; and

        (B) discharged collateral counsel shallmust,
     within 10 days after issuance of the order, file with
     the clerk of the circuit court 2 copies of a notice
     seeking review in the Supreme Court of Florida, and
     shallmust, within 20 days after the filing of the
     transcript, serve an initial brief. Both the defendant
     and tThe state may serve a responsive briefs. Briefs
     shallmust be served as prescribed by rule 9.210.

     (910) If the court denies the motion, the defendant may
seek review as prescribed by Florida Rule of Appellate
Procedure 9.142(bc).




                           - 10 -
         (11) For cases where counsel was previously discharged
    pursuant to this rule, collateral counsel eligible pursuant to
    rule 3.112 must be appointed within thirty days of May 5,
    2022.

         (j)   [No change]

                       Court Commentary

         1993 Adoption–2013 Amendment [No change]

          2022 Amendment. The amendments are in
    response to the Court’s decision in Davis v. State, 257 So.
    3d 100, 107 n.8 (Fla. 2018), recognizing the discrepancy
    between rule 3.851(i) and the Court’s case law. The
    dismissal of a pending postconviction motion pursuant to
    subdivision (i) does not preclude the filing of a
    subsequent postconviction motion raising for the first
    time claims that could be raised under rule
    3.851(d)(2)(A), which allows for claims based on newly
    discovered evidence, or rule 3.851(d)(2)(B), which allows
    for claims that are based on a newly established
    fundamental constitutional right previously held to apply
    retroactively, and claims that are only ripe at the time of
    issuance of a warrant, such as competency to be
    executed and challenges to execution protocols.

        Criminal Court Steering Committee Note
                      [No change]

RULE 9.142     PROCEDURE FOR REVIEW IN DEATH PENALTY
               CASES

    (a)-(c) [No changes]

    (d) Review of Dismissal of Postconviction
Proceedings and Discharge of Counsel in Florida Rule of
Criminal Procedure 3.851(i) Cases.



                              - 11 -
      (1) Applicability. This rule applies when the circuit court
enters an order dismissing postconviction proceedings and
discharging counsel under Florida Rule of Criminal Procedure
3.851(i), unless the appeal was waived by the defendant before
the circuit court.

     (2) Procedure Following Rendition of Order of Dismissal
and Discharge.

         (A) Notice to Lower Tribunal. Within 10 days of
     the rendition of an order granting a prisoner’s
     motion to dismiss the motion for postconviction
     relief motion to discharge counsel and dismiss the
     motion for postconviction relief, discharged counsel
     shallmust file with the clerk of the circuit court a
     notice of appeal seeking review in the supreme
     court.

         (B) Transcription. The circuit judge presiding
     over any hearing on a motion to dismiss and
     discharge counsel shallmust order a transcript of
     the hearing to be prepared and filed with the clerk
     of the circuit court no later than 25 days from
     rendition of the final order.

         (C) Record. Within 30 days of the granting of a
     motion to dismiss and discharge counsel, the clerk
     of the circuit court shallmust electronically transmit
     a copy of the motion, order, and transcripts of all
     hearings held on the motion to the clerk of the
     supreme court.

        (D) Proceedings in the Supreme Court of
     Florida. Within 20 days of the filing of the record in
     the supreme court, discharged counsel shallmust
     serve an initial brief. Both tThe state and the
     prisoner may serve a responsive briefs. All briefs
     must be served and filed as prescribed by rule
     9.210.


                           - 12 -
          Committee Notes
            [No change]

Criminal Court Steering Committee Note
              [No change]




                - 13 -